ANDERSON, J. —
The prosecution was commenced before a justice of the peace upon affidavit and warrant returnable before him, and was for an offense of which he had final jurisdiction. The defendant demanded a jury trial, as is provided by section 4636 of the Code of 1896. This precluded the justice of the peace from taking any steps in the matter, other than to bind the defendant over to the circuit or city court (the Walker law and equity court in this instance), or to order the defendant committed to jail in default of a bond. The Walker county law and equity court has jurisdiction to try all misdemeanors upon affidavit made before the judge of said court, upon appeals to said court, upon affidavits made before magistrates where the process is returnable to said court, and upon indictments returnable to said court or transferred .to same. — Acts 1900, p. 112, and as amended on page 1112 of said Acts. The affida*65vit in tlie case at bar having been made before a justice of the peace, and the process being returnable to him, the Walker law and equity court had no jurisdiction to try the case until an indictment was found bv the grand jury; as the demand for a jury trial under the Code .did not give the Walker court jurisdiction to try the case upon affidavit, as in cases of appeal upon affidavits made before justices and returnable to said court. The case did not get before said court under .either of said methods, and It had to rely upon an indictment to acquire jurisdiction to try the same. — Clark v. State, 46 Ala. 307; Ware v. State, 145 Ala. 93, 41 So. 181.
It is true the justice did not have final jurisdiction in the Ware Care, supra; but the principle of acquiring jurisdiction by the court to which the defendant.is bound over upon his demand under the statute is the same. This point does not seem to have been fully considered or discussed when this case was here before, 'which is reported, in 41 South. 299. Nor is the case of Frost v. States, 124 Ala. 71, 27 South. 550, in conflict with Avhat avc hold in the case at bar. The city court had jurisdiction in said case, as the prosecution Avas instituted in said court, which gave it jurisdiction to try the defendant, either Avitli or without a jury, dependent upon his demand. The judge of the Walker laAv and equity court erred in not granting defendant’s motion to dismiss the prosecution, and the judgment is therefore reversed, and one is here rendered discharging the defendant.
Reversed and rendered.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.